                                   1                                     UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     SHELLY DEE RUIZ,                                    Case No. 18-cv-05426-HSG (PR)
                                                           Petitioner,
                                   5
                                                                                             ORDER OF DISMISSAL
                                                 v.
                                   6

                                   7     W. Z. JENKINS, Warden,
                                                           Respondent.
                                   8

                                   9

                                  10          On September 4, 2018, petitioner, a federal prisoner currently incarcerated at the Federal

                                  11   Correctional Institution in Dublin, California, filed a pro se petition for a writ of habeas corpus

                                  12   pursuant to 28 U.S.C. § 2241. She has paid the $5.00 filing fee.
Northern District of California
 United States District Court




                                  13                                             BACKGROUND

                                  14          According to the petition, petitioner was on pretrial release for state charges in Colorado

                                  15   when arrested by federal authorities on September 14, 2010. On January 21, 2011, she was

                                  16   sentenced in federal court in Wyoming to a prison term of 140 months for conspiracy with intent

                                  17   to distribute methamphetamine. She was later transported to Colorado’s Jefferson County

                                  18   courthouse, and on March 7, 2011, received a state sentence of 6 years, followed by 5 years of

                                  19   parole. The Colorado state judge ordered that the sentence was to run concurrent with petitioner’s

                                  20   federal sentence.

                                  21                                              DISCUSSION

                                  22          Section 2241 allows “the Supreme Court, any justice thereof, the district courts and any

                                  23   circuit judge” to grant writs of habeas corpus “within their respective jurisdictions.” Review of

                                  24   the manner of execution of a federal sentence is properly brought as a petition under 28 U.S.C.

                                  25   § 2241. See United States v. Giddings, 740 F.2d 770, 772 (9th Cir. 1984) (presentence time credit

                                  26   claim). Section 2241 is also the proper basis for a habeas petition by a state prisoner who is not

                                  27   held “pursuant to the judgment of a State court,” 28 U.S.C. §2254, for instance a pre-trial detainee,

                                  28   a prisoner awaiting extradition, or a prisoner whose conviction has been reversed on appeal. See
                                   1   Hoyle v. Ada County, 501 F.3d 1053, 1058 (9th Cir. 2007) (pre-trial double jeopardy challenge);

                                   2   Stow v. Murashige, 389 F.3d 880, 885-88 (9th Cir. 2004) (conviction reversed on appeal); White v.

                                   3   Lambert, 370 F.3d 1002, 1006 (9th Cir. 2004), overruled on other grounds by Hayward v.

                                   4   Marshall, 603 F.3d 546, 554 (9th Cir. 2010) (en banc) (listing “awaiting extradition” and pretrial

                                   5   detention as examples of when § 2241 applies); McNeely v. Blanas, 336 F.3d 822, 824 n.1 (9th

                                   6   Cir. 2003) (pretrial detainee).

                                   7          By way of the instant petition, petitioner challenges a sentence detainer letter from the

                                   8   State of Colorado that has caused her to be deemed ineligible for the residential drug abuse

                                   9   program (“RDAP”) offered pursuant to 18 U.S.C. § 3621(e). The detainer letter from the State of

                                  10   Colorado asks for petitioner to be returned to Colorado after finishing her federal sentence so that

                                  11   the Colorado Department of Corrections can determine whether she has fully served her Colorado

                                  12   sentence (that was supposed to run concurrently with the federal sentence) and whether she should
Northern District of California
 United States District Court




                                  13   be released on parole.

                                  14           In order to encourage prisoners with substance abuse problems to seek treatment,

                                  15   Congress provided that the federal Bureau of Prisons (“BOP”) “may” reduce, by up to one year,

                                  16   the sentence of “a prisoner convicted of a nonviolent offense” who successfully completes a

                                  17   RDAP. See 18 U.S.C. § 3621(e)(2)(B). Pursuant to these provisions, the BOP offers a 500-hour

                                  18   comprehensive substance abuse treatment program. See Cort v. Crabtree, 113 F.3d 1081,

                                  19   1082 (9th Cir. 1997). Petitioner states that she has completed the 500-hour program but that,

                                  20   because of the detainer letter, she is being denied the four months of halfway house residency

                                  21   required to retain the benefit of the sentence reduction.

                                  22          Petitioner does not challenge the BOP decision that deemed her to be ineligible for the

                                  23   sentence reduction. Indeed, the Ninth Circuit has upheld the BOP’s decision to exclude from

                                  24   sentence reduction under § 3621(e)(2)(B) persons against whom detainers have been lodged. See

                                  25   McLean v. Crabtree, 173 F.3d 1176, 1184-6 (9th Cir. 1999). Further, petitioner concedes that she

                                  26   has not made any attempt to exhaust administrative remedies regarding that decision.

                                  27          Rather, petitioner’s claim in this action is that the detainer letter is wrong because (by her

                                  28   calculation) she has fully served the Colorado sentence. Petitioner asks that this Court order the
                                                                                         2
                                   1   Colorado Department of Corrections to process her case for sentencing calculation without delay.

                                   2   This Court does not have the authority to take the steps petitioner requests. Specifically, a federal

                                   3   district court lacks authority to direct state courts, state judicial officers, or other state officials in

                                   4   the performance of their duties. See Demos v. U.S. District Court, 925 F.2d 1160, 1161-62 (9th

                                   5   Cir. 1991).

                                   6           Petitioner’s claim concerns the detainer letter from the State of Colorado and must

                                   7   therefore be litigated in Colorado. While a § 2241 petition in this court would be appropriate were

                                   8   petitioner merely challenging the execution of her sentence, she in effect is challenging the

                                   9   legality of a sentence imposed by the Colorado Department of Corrections. See, e.g., Williamson

                                  10   v. Tews, 2012 WL 6965765, at *3 (D. Ariz. Nov. 20, 2012), report and recommendation adopted

                                  11   in part, 2013 WL 362851 (D. Ariz. Jan. 30, 2013) (where federal prisoner attacked the validity of

                                  12   her potential future confinement by the State of Arizona pursuant to a state detainer, the District
Northern District of California
 United States District Court




                                  13   Court for the Northern District of California properly converted 28 U.S.C. § 2241 petition into a

                                  14   § 2254 petition and transferred to District of Arizona).

                                  15                                                CONCLUSION

                                  16           Accordingly, the action is DISMISSED without prejudice to petitioner seeking relief under

                                  17   Colorado state law in her state criminal case or in a civil action filed in Colorado state court. If

                                  18   petitioner has any civil rights claims regarding the issuance of the detainer letter, those can be

                                  19   pursued in a federal civil rights action filed in federal court in the District of Colorado. If

                                  20   petitioner alleges that the detainer violates the constitution or laws of the United States, she can

                                  21   file a habeas petition pursuant to 28 U.S.C. § 2254 in the district of conviction, here the District of

                                  22   Colorado, after exhausting state court remedies.

                                  23           The Clerk shall enter judgment and close the file.

                                  24           IT IS SO ORDERED.

                                  25   Dated: 11/7/2018

                                  26
                                  27
                                                                                                         HAYWOOD S. GILLIAM, JR.
                                  28                                                                     United States District Judge
                                                                                             3
